Citation Nr: 1009784	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  02-20 205A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20% disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from March 1972 to November 
1973.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2002 rating action that denied a rating in 
excess of 20% for lumbosacral strain.

In October 2004, the Veteran testified at a hearing before a 
decision review officer at the RO.

By decision of March 2006, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

In September 2006, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO.

By decision of January 2007, the Board again remanded this 
case to the RO for further development of the evidence and 
for due process development.

By decision of November 2008, the Board denied a rating in 
excess of 20% for lumbosacral strain.  The Veteran appealed 
the denial to the U.S. Court of Appeals for Veterans Claims 
(Court).  By January 2010 Order, the Court vacated the 
November 2008 Board decision, and remanded the matter to the 
Board for compliance with instructions contained in a 
December 2009 Joint Motion for Remand of the appellant and 
the VA Secretary (Joint Motion).

For the reasons expressed below, the issue on appeal is again 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
includes enhanced duties to notify and assist claimants.  

Considering the record in light of the duties imposed by the 
VCAA, and the Court's January 2010 Order, the Board finds 
that all notice and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  

The Veteran contends that his lumbosacral strain is more 
disabling than currently evaluated.  He asserts that back 
pain radiates down the back of his legs, that he has muscle 
spasms, and that the pain interferes with his sleep, 
recreation and hobby activities, activities of daily life 
including household chores, and ability to work.  

Under former DC 5292, moderate limitation of motion of the 
lumbar spine warranted a 20% rating.  A 40% rating required 
severe limitation of motion.  38 C.F.R. § 4.71a (as in effect 
prior to 26 September 2003).

Under former DC 5295, lumbosacral strain with muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position warranted a 20% rating.  A 40% 
rating required severe lumbosacral strain with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a (as in effect prior to         26 September 2003). 

The terms "moderate" and "severe" are not defined in the 
rating schedule; rather than applying a mechanical formula, 
the VA must evaluate all the evidence to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2009).  

Effective 26 September 2003, musculoskeletal disabilities of 
the spine (renumbered DC 5237) are rated pursuant to the 
criteria set forth in a General Rating Formula for Diseases 
and Injuries of the Spine.  That formula provides a 20% 
rating for forward flexion of the thoracolumbar spine that is 
greater than 30 degrees but not greater than 60 degrees; or 
where the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees; or where there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40% rating requires that 
forward flexion of the thoracolumbar spine be limited to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50% percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100% rating requires unfavorable ankylosis of the entire 
spine.  These criteria are applied with and without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  38 C.F.R. § 4.71a, DCs 5235-5243.  Under 
the revised rating schedule, forward flexion to 90 degrees, 
and extension, lateral flexion, and rotation to 30 degrees 
each are considered normal range of motion of the 
thoracolumbar spine.  38 C.F.R. § 4.71a, Plate V.

Intervetebral disc syndrome (IVDS) may also be rated on the 
basis of the total duration of incapacitating episodes over a 
previous 12 month period.  A 20% rating is warranted for 
incapacitating episodes of IVDS having a total duration of at 
least      2 weeks but less than 4 weeks during the past 12 
months.  A 40% rating requires incapacitating episodes of 
IVDS having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60% rating 
requires incapacitating episodes of IVDS having a total 
duration of at least 6 weeks during the past           12 
months.  Alternatively, IVDS may be rated by combining under 
38 C.F.R. § 4.25 (2009) separate ratings for its chronic 
orthopedic and neurologic manifestations along with ratings 
for all other disabilities, whichever method results in the 
higher rating.  For purposes of rating, an incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires treatment and bed rest prescribed by a 
physician.  

Appellate review of a March 2008 VA examination report 
discloses that past medical records examined included May 
2006 electromyographic and nerve conduction (EMG/NCV) studies 
that were incomplete and inconclusive with respect to 
evidence of L4-5 radiculopathy, due to lack of completion of 
needle electrode examination.

Where the record does not adequately reveal the current state 
of a disability, the fulfillment of the duty to assist 
includes providing a thorough and contemporaneous medical 
examination that considers the claimant's prior medical 
examinations and treatment.  See Floyd v. Brown, 9 Vet. 
App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994).  Inadequate medical evaluation frustrates judicial 
review.  Hicks v. Brown,  8 Vet. App. 417, 422 (1995).  

Additional findings with respect to the possible presence of 
radiculopathy being needed to resolve the increased rating 
claim on appeal, the Board finds that due process of law 
requires that this case must thus be remanded to the RO to 
obtain a VA neurological examination of the Veteran by a 
physician.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, shall result in 
denial of the claim.  See 38 C.F.R.   § 3.655 (2009).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.   If the Veteran does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims folder a copy of any notice of the 
date and time of the examination sent to him by the VA 
medical facility at which it was to have been conducted.

The record also reflects that outstanding VA medical records 
should be obtained prior to the new VA examination.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, the Board finds that the 
complete records of all treatment and evaluation of the 
veteran's low back at the Cleveland, Ohio VA Medical Center 
(VAMC) (Wade Park) from March 2008 to the present time should 
be obtained and associated with the claims folder.  The Board 
points out that, under 38 C.F.R. § 3.159(b), efforts to 
obtain Federal records should continue until either the 
records are received or notification is provided that further 
efforts to obtain such records would be futile.  See 
38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.
 
Accordingly, to ensure that all due process requirements 
imposed by the VCAA are met, this case is hereby REMANDED to 
the RO via the AMC for the following action:

1.  The RO should obtain copies of the 
complete records of all treatment and 
evaluation of the veteran's low back at 
the Cleveland, Ohio VAMC (Wade Park) from 
March 2008 to the present time.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims folder.

2.  If any records sought are not 
obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the Veteran to undergo a VA 
neurological examination of his low back 
by a physician.  The entire claims folder 
must be made available to the examiner, 
and the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  

All indicated tests and studies (to 
include X-rays, and EMG/NCV studies that 
contain a complete needle electrode 
examination) should be accomplished, and 
all clinical findings should be reported 
in detail and correlated to a specific 
diagnosis.  

The examiner should identify the 
existence, and frequency or extent, as 
appropriate, of any and all neurological 
symptoms associated with the veteran's 
lumbosacral strain - to specifically 
include any radiculopathy; sciatic 
neuropathy with characteristic pain; 
demonstrable muscle spasm; absent ankle 
jerk; the degree of bowel or bladder 
impairment, if any; and all orthopedic 
and neurologic signs and symptoms 
resulting from the lumbar spine disease 
that are present constantly, or nearly 
so.  In reaching his findings, the doctor 
should distinguish symptoms of the 
veteran's service-connected low back 
disability from those of his significant 
non-service-connected diabetes mellitus, 
peripheral vascular disease status post 
aortofemoral bypass, and coronary artery 
disease with 2 stents.  If the examiner 
is unable to distinguish such symptoms, 
he should so state.

On range of motion testing of the 
veteran's lumbar spine, the physician 
should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back.  If pain on motion is observed, he 
should indicate the point at which pain 
begins.  He should indicate whether, and 
to what extent, the Veteran experiences 
likely functional loss of the low back 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion. 

The doctor should report or describe 
whether there is  (a) muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis;      (b) favorable or 
unfavorable ankylosis of the entire 
thoracolumbar spine; (c) unfavorable 
ankylosis of the entire spine; and (d) 
complete bony fixation (ankylosis) of the 
spine at a favorable angle; or at an 
unfavorable angle, with marked deformity 
and involvement of major joints (Marie-
Strumpell type), or without other joint 
involvement (Bechterew type).   

The physician should render an opinion 
for the record as to whether the 
veteran's lumbar spine disease may best 
be characterized as (a) moderate, with 
recurring attacks; (b) severe, with 
recurring attacks, with intermittent 
relief; or (d) pronounced, with 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, an 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief.  The examiner should fully 
describe the degree of severity and 
duration of any recurring attacks, and 
discuss the effect of the veteran's 
lumbar spine disability on his 
employability.   

Considering all neurological examination 
findings, the doctor should also assess 
the frequency and duration of attacks of 
the lumbar spine disease, and render an 
opinion for the record as to whether the 
low back disability has been manifested 
by incapacitating episodes having a total 
duration of at least (a) 2 weeks but less 
than 4 weeks during any 12-month period;      
(b) 4 weeks but less than 6 weeks during 
any 12-month period; or (c) 6 weeks or 
more during any 12-month period.  (The 
examiner should note that an 
"incapacitating episode" is defined for 
VA rating purposes as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest and 
treatment prescribed by a physician.)  

All examination findings, together with 
the complete rationale for the comments 
and opinions expressed, should be set 
forth in a printed (typewritten) report.

4.  If the Veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the Veteran 
fails to report for any scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.
 
7.  Unless the benefit sought on appeal 
is granted to the veteran's satisfaction, 
the RO must furnish him and his 
representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.      §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

